Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “that comprises at 5least one PET (polyethylene terephthalate) layer,” is indefinite.  It is unclear if what is in parentheses is required by the claim.  The Examiner suggests “that comprises at 5least one polyethylene terephthalate layer.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “is mounted with the possibility of relative movement” is indefinite.  The term “possibility” renders the claim indefinite as it is unclear if movement is required or if the “possibility of movement is required.”   The examiner notes that most things are capable of moving at least somewhat.  The claims were examined as best understood.  Appropriate correction is required. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,549,551 to Tyberghein in view of JP 59-38271. 

In re Claim 1, Tyberghein teaches a multi-pack container (see Fig. 1), comprising: a series of containers (see Fig. 1 showing four containers) formed in a plastic sheet (L) that comprises at 5least one PET (polyethylene terephthalate) layer (see Col. 4, ll. 1-10 teaching polyethylene terephthalate), and wherein said containers (11) are joined by bridges (12) with a predetermined thickness (e), defined on the plastic sheet (L) itself; said bridges (see Fig. 3, #100b, see also Fig. 4-5, and Fig. 6-9, #101/101A/B; and Fig. 10, #57, etc. ).

Tyberghein does not teach the bridge comprising an upper precut line (13) and a lower precut line (14) for the breakage of the bridge (12) and the separation of the containers (11); 10wherein the upper precut line (13) and the lower precut line (14) are arranged parallel, laterally separated, in a horizontal direction, at a distance (d1); and vertically separated a distance (d2).  

JP59-38271 teaches a bridge comprising an upper precut line (see JP 59-38271, Fig. 2, #4) and a lower precut line (see JP 59-38271, Fig. 2, #5) for the breakage of the bridge ( area between #1 and #2 in Fig. of JP 59-38271) and the separation of the containers (11);  10wherein the upper precut line (#4) and the lower precut line (#5) are arranged parallel, laterally separated, in a horizontal direction, at a distance (see annotated Fig. 3, below “d1”) comprised between 45% and 55% of the thickness (see annotated Fig. 3, below “thickness”) of the bridge; and vertically separated a distance (see annotated Fig. 3, “d2”) comprised between 12% and 26% of the thickness (e) of the bridge.  

In the same field of invention, containers for food items having a breaking line, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the upper and lower precut structure taught by JP59-38271.  Doing so is the substitution of one known breaking line for another known breaking line in order to separate the food stuff containers (see MPEP 2143, I, B).  Doing so provides a known structure for separating the containers from one another.  

The combination of Tyberghein in view of JP 59-38271 does not provide dimension, as therefore does not teach d1 of between 45% and 55% of the thickness of the bridge; and d2 between 12% and 26% of the thickness (e) of the bridge.  

In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how deep you place the precut lines and how close you located the two precut lines.  The deeper the precut lines the easier it is to remove, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers.  Similarly, the closer you locate the too precut lines the easier it is to separate, which may cause inadvertent separation.  The precut lines farther apart may causes it to be difficult for the user to separate the packages. 

In re Claim 2, Tyberghein in view of JP59-38271, teaches a thickness of the material of the bridge, but does not teach the thickness between 0.7 and 1.3 millimeters.  
	
However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the bridge thickness any reasonable thickness, including between 0.7 and 1.3 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  The Examiner notes that the thickness of the bridge is a balance between too thick which would not break and too thin which would break too easily.  

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366694 to Konieczny in view of  US 7,549,551 to Tyberghein in view of JP 59-38271. 

In re Claim 3, Konieczny teaches a machine 20comprising: 
a lower die (see Konieczny, Figs. 4-6, #8) associated with a press with vertical movement; 
a punch holder plate (see Konieczny, Figs. 4-6, #6) and a precutting device which comprises an upper precutting blade (see Konieczny, Figs. 4-6, #40) associated with the punch holder plate (see Konieczny, Figs. 4-6) and a lower precutting blade (see Konieczny, Figs. 4-6, #42) associated with the lower die (see Konieczny, Figs. 4-6, #6);
wherein the upper and lower precutting blades (31, 21) are parallel and laterally separated, in a horizontal direction, at a distance (see Konieczny Figs 4-6). 

In other words, Konieczny teaches that it is known to provide an apparatus for punching through plastic components with projections #40 and #42.  



Tyberghein teaches a multi-pack container, of Claim 1, (see Fig. 1), comprising: a series of containers (see Fig. 1 showing four containers) formed in a plastic sheet (L) that comprises at 5least one PET (polyethylene terephthalate) layer (see Col. 4, ll. 1-10 teaching polyethylene terephthalate), and wherein said containers (11) are joined by bridges (12) with a predetermined thickness (e), defined on the plastic sheet (L) itself; said bridges (see Fig. 3, #100b, see also Fig. 4-5, and Fig. 6-9, #101/101A/B; and Fig. 10, #57, etc. ).

Tyberghein does not teach the bridge comprising an upper precut line (13) and a lower precut line (14) for the breakage of the bridge (12) and the separation of the containers (11); 10wherein the upper precut line (13) and the lower precut line (14) are arranged parallel, laterally separated, in a horizontal direction, at a distance (d1); and vertically separated a distance (d2).  

JP59-38271 teaches a bridge comprising an upper precut line (see JP 59-38271, Fig. 2, #4) and a lower precut line (see JP 59-38271, Fig. 2, #5) for the breakage of the 

In the same field of invention, containers for food items having a breaking line, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the upper and lower precut structure taught by JP59-38271.  Doing so is the substitution of one known breaking line for another known breaking line in order to separate the food stuff containers (see MPEP 2143, I, B). 

The combination of Tyberghein in view of JP 59-38271 does not provide dimension, as therefore does not teach d1 of between 45% and 55% of the thickness of the bridge; and d2 between 12% and 26% of the thickness (e) of the bridge.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the distance D1 between 45% and 55% of the thickness of the bridge; distance D2 between 12% and 26% of the thickness (e) of the bridge since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how deep you place the precut lines and how close you located the two precut lines.  The deeper the precut lines the easier it is to remove, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers.  Similarly, the closer you locate the too precut lines the easier it is to separate, which may cause inadvertent separation.  The precut lines farther apart may causes it to be difficult for the user to separate the packages. 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the punch device of Konieczny to make the multi-pack container of modified Tyberghein, in re Claim 1, in order to press in the pre-cut lines.  The press device of Konieczny would provide an industrial machine to repeatable provide the precut lines in a plastic apparatus.  In other words, the press of the type illustrated in Konieczny would provide for an industrial machine to make the precut lines of modified Tyberghein, in re Claim 1. 

Konieczny in view of Tyberghein in view of JP 59-38271, teaches or that the device defines on the joining bridges 25(see e.g., Fig. 2 of JP 59-38271 area surrounding #4/5) of the containers (see JP 59-38271, Fig. 2 #1/2) an upper precut line (see JP 59-38271, Fig. 2, #4) and lower precut line (see JP 59-38271, Fig. 2, #5), suitable for breaking said bridges and separating the containers; wherein the upper and lower 

Modified Konieczny does not teach a distance comprised between 0.315 and 0.715 millimeters.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the blades wherein the upper and lower precutting blades are parallel and laterally separated, in a horizontal direction, a distance comprised between 0.315 and 0.715 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how close you locate the two precut lines.  The closer, the easier it is to separate, which may cause inadvertent separation.  The precut lines farther apart may causes it to be difficult for the user to separate the packages.  It would have been obvious to one of ordinary skill to place the blade at any reasonable distance, in order to provide the proper attachment structure that does not easily separate but is also capable of being separated with the appropriate force. 


 
Modified Konieczny does not teach a distance comprised between 0.098 and 0.234 millimeters. 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make a distance comprised between 0.098 and 0.234 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how deep you place the precut lines.  The deeper the precut lines the easier it is to remove, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers. 

In re Claim 7, Konieczny in view of Tyberghein in view of JP 59-38271, in re Claim 1, teaches wherein the upper precutting blade (see Konieczny Figs. 4-6, #40) and the lower precutting blade (21) have first parallel and vertical faces, 15and second oblique .

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366694 to Konieczny in view of  US 7,549,551 to Tyberghein in view of JP 59-38271 and further in view of US 2010/0163593 to Song.

In re Claim 4, modified Konieczny, in re claim 3, does not teach wherein the upper precutting blade (31) is mounted with the possibility of relative vertical movement with respect to a floating stop (32) provided with limited vertical movement with respect to the punch holder plate (3); said floating stop (32) being mounted on first calibrated 35springs (33) and the upper precutting blade (31) on second calibrated springs 9(34).  

However, Song teaches that it is known in the art of forming initial defects in a work piece to provide an upper precutting blade (see Song, Fig. 8, #111) is mounted with the possibility of relative vertical movement with respect to a floating stop (see Song, Fig. 8, #121, - stop #121 and blade move relative to each other in the “up and down” direction) provided with limited vertical movement with respect to the punch holder plate (see e.g.,  Fig. 8); said floating stop (see Song, Fig. 8,  #121) being mounted on first calibrated 35springs (see spring above #121) and the upper precutting 

Although Song and modified Konieczny have different work pieces, both are used to apply a preliminary cut to weaken a work piece, and a teaching of one mounting/structure will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Song teaches the design incentives of providing a defect blade mounted on a spring and a clamping block mounted on a separate spring in Fig. 8, in order to introduced a defect on a work piece at a precise location on the work piece. 

It would have been obvious to one of ordinary skill in the art of introducing defects on to work pieces to later separate the work piece, to provide a defect introducing blade on a spring with a clamp on a spring.  Doing so allows the clamp to secure the work piece in a particular spot while also allowing the defect to be moved towards the work piece and introduce the defect to the work piece.  In other words, adding the clamp allows for the work piece to be secured at the correct position so that the defect is introduced at the correct spot every time. 




However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the penetration of the upper precutting blade (31) in the plastic material is 5comprised between 0.42 and 0.91 millimetres since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  The deeper the precut lines in the work piece, the easier it is to separate, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers.   As such, the depth of the cut depends on how thick the bridge is and how easy one wants the containers to separate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724